MEMORANDUM OPINION

                                           No. 04-11-00317-CR

                                      IN RE Richard A. MORRIS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 25, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 3, 2011, relator Richard A. Morris filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se motions. However, counsel has

been appointed to represent relator in the criminal proceeding pending in the trial court for which

he is currently confined. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or

petitions filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its



1
  This proceeding arises out of Cause No. 2010-CR-11681, styled State of Texas v. Richard A. Morris, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                    04-11-00317-CR


discretion by declining to rule on relator’s pro se motion filed in the criminal proceeding pending

in the trial court. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P.

52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-